DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 5-9, 15-16, 24-26 and 73 in the reply filed on 26 July 2022 is acknowledged.  The traversal is on the ground(s) that Liu et al. does not teach the features of the claimed invention.  This is not found persuasive because Applicant’s have provided no basis for this assertion.
The requirement is still deemed proper and is therefore made FINAL.
As a note, claims 23 and 60 should have been included in Group II but were inadvertently left out.  They are considered a part of said Group herein. 

Status of Application
Claims 1-3, 5-9, 15-16, 18-21, 23-26, 29-30, 32, 34, 36, 42, 46, 49, 51-53, 60, 62, 65-66, 68-71, 73 and 82 are pending; Claims 18-21, 23, 29-30, 32, 34, 42, 46, 49, 51-53, 60, 62, 65-66, 68-71 and 82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-3, 5-9, 15-16, 24-26 and 73 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2018/039618 filed 26 June 2018 which claims benefit US Provisional applications: 62/591,564; 62/534,063; 62/528,396 and 62/525,184, filed 11/28/17, 07/18/17, 07/03/17 and 06/26/17, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 March 2020 (15 pages and 4 pages) have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification
The disclosure is objected to because of the following informalities: the paragraph numbering begins with paragraph 0001 and proceeds to paragraph 0172 on p. 37, then jumps backwards again to paragraph 0100 for numbering.  

The disclosure is objected to because it contains 17 embedded hyperlinks and/or other form of browser-executable code; paragraphs 0070, 0281 (x3), 0283, 0285, 0198, 0211, 0247, 0363, 0403, 0465, 0536, 0540, 0596, 0604, 0652. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Appropriate corrections are required.
Compliance with Sequence Rules
The sequence listing, filed in computer readable form (CRF) on 18 December 2019 has been received and entered.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  
In Figures 1A-D, there are multiple sequences which require sequence identifiers, either in the Drawing themselves, or in the Brief Description of the Drawings.

In paragraphs 0132 and 0133, there are two nucleotide stem loop sequences having more than 10 specifically defined nucleotides and as such, said sequences need sequence identifiers.

* If the noted sequences are in the sequence listing as filed, Applicants must amend the specification to identify the sequences appropriately by SEQ ID NO:.  If the noted sequences are not in the sequence listing as filed, Applicants must provide (1) an updated copy of the sequence listing containing the requisite sequences in computer readable form (CRF), (2) an amendment directing its entry into the specification, (3) a statement that no new matter has been added and (4) an amendment to the specification to identify the identified sequences by SEQ ID NO:, which can be in the Brief Description of the Drawings section of the specification.  – See also MPEP 2422.


Claim Objections
Claim 3 is objected to because of the following informalities:  periods in claims are not permitted except at the end of the claim and when used for abbreviations (See MPEP 608.01(m)).  Thus, it is suggested to replace, for example, “SEQ ID No.” with “SEQ ID NO:”, which is the format indicated for use of sequence identifiers in MPEP 2422.01 and 37 C.F.R. 1.821(c) and (d).

Claim 9 is objected to because of the following informalities:  In line two, the recitation of “comprises a guide sequence is capable of” can be improved with respect to grammar by deleting “is”.  

Claim 73 is objected to because of the following informalities:  In line two, the recitation of “Uracil or Thymine in replace of…” can be improved with respect to grammar by substituting “replace” with “place”.  

Appropriate corrections are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-9, 15-16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (x2), claim 6 (x3), claim 7 (x3), claim 8 (x3), claim 9 (x2), claim 15, (x2), claim 16 (x2), claim 25 (x1), all recite the phrases: "preferably", “more preferably”, “particularly” and/or “most preferably” which renders the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  
It is noted, the number in parentheses is how many times per claim the noted phrases are recited within the claim.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 attempts to incorporate by reference the various Cas13 proteins recited in Tables 1, 2, 3, 4 and 6 of the specification.  However, as clearly noted in M.P.E.P. 2173.05(s), this kind of reference to table or figures is only permitted when there is no way to clearly describe the content of the table or figure in words within the claim.  It is not, however, permitted merely for Applicant’s convenience.  
Claims 7-8 are included herein as they do not remedy the noted deficiency in claim 6 given the multitude of “preferably” limitations in the claims (See rejection above, noting it is unclear whether or not what follows said phrase(s) are claim limitations or not).  

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Said claim is deemed indefinite as it references specific amino acids in Cas13a or Cas13b; however, there are numerous Cas13a and Cas13b proteins from a multitude of different species, all of which have different amino acid numbering.  In addition, any one of said proteins could furthermore have any number of insertions of deletions so that the numbering is not consistent and/or does not match-up to those in the claim.  
	It is suggested to insert that the positions correspond to either a specific SEQ ID NO: or to a wild-type protein from a particular species.  While it is noted that the claim does do this in some respects, each of the reference to a particular species is made after the phrase “preferably” or “particularly”.  As noted above, however, it is unclear whether or not what follows said phrase(s) are claim limitations or not.  

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites, in lines five-six, “wherein the distance between said non-pairing C and the 5’ end….”; however, there is no antecedent basis for this limitation in the claim because there is no reference to non-pairing C’s in this or any of the preceding claims.  
In addition, claim 9 is further deemed indefinite because said claim recites the guide molecule comprises one or more mismatches corresponding to different “adenosine sites” (cited twice in the last three lines).  However, cytidine deaminases do not modify adenosine sites and thus it is unclear why the gRNA would target mismatched adenosine sites.  

Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites, “in said target RNA compared….”; however, there is no antecedent basis for this limitation in the claim because there is no “target RNA” recited in claim 24 or claim 1, from which claim 73 depends.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 15-16, 24-26 and are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al. (US 2017/0121693 – cited on IDS).
Liu et al. teach:
Regarding claims 1-2 and 5, a fusion protein comprising a nickase or dead Cas9 enzyme fused to a cytidine deaminase, which forms a complex with a gRNA for site-specific target sequence editing – See claims 1, 26-28.
Regarding claim 3, said cytidine deaminase has a mutation that increases its specificity relative wild-type (paragraphs 0453-0454, claims 10-11, Figure 68).
Regarding claim 15, said fusion comprises an NLS signal (See claim 27).
Regarding claims 16 and 24-26, said fusion protein composition with gRNA is targeted to non-human or human eukaryotic cells (See claims 27-28; and Examples 10-11).


Claim(s) 1-3, 5-7, 9, 15-16, 24-26 and 73 and are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0359971 – cited herein, with written description support going to 03/15/2017, provisional 62/471,792; paragraphs 0200-0202).
The applied reference has three common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant’s should take note, regarding (3) above, any statement should be on a separate page and not directed to any other matters.  See MPEP 717.02(a).    

Zhang et al. teach:
Regarding claims 1-3, 5-6, The Class 2 type VI effector protein C2c2, also known as Cas13a, is a RNA-guided RNase.  C2c2 (Cas13a) achieves RNA binding and cleavage through conserved basic residues within its two HEPN domains, in contrast to the catalytic mechanisms of other known RNases found in CRISPR-Cas systems. Mutation of the HEPN domain, such as (e.g. alanine) substitution, at any of the four predicted HEPN domain catalytic residues converted C2c2 into an inactive programmable RNA-binding protein (dC2c2, analogous to dCas9).  Thus, they teach a non-naturally occurring or engineered composition comprising a C2c2 loci effector protein (which may be catalytically active, or alternatively catalytically inactive) and one or more nucleic acid components, wherein the C2c2 effector protein forms a complex with the one or more nucleic acid components and upon binding of the said complex to the locus of interest the effector protein induces the modification of sequences associated with or at the target locus of interest. The complex can be formed in vitro or ex vivo and introduced into a cell or contacted with RNA; or can be formed in vivo. The induction of modification of sequences associated with or at the target locus of interest can be C2c2 effector protein-nucleic acid guided.  (See paragraphs 0019-0020).  
The target locus of interest is in an RNA molecule (paragraph 0023).  
The C13a comprises mutations in the HEPN domains including.
Regarding claims 1 and 73, Utilizing adenosine or cytidine deaminases as the systems heterologous functional domains is taught, so as to modify target RNA, wherein RNA conversions of A <>G or C<>U are induced, respectively (See paragraphs 0232-0233).  
Regarding claim 7, said Cas13a/C2c2 is from Leptotrichia wadeii (See paragraph 0014).  
Regarding claim 9, said guide RNA has a length of 20-53 nt (See paragraph 0059).
Regarding claim 15, the heterologous functional domain, here either adenosine or cytidine deaminases, comprise a nuclear localization sequence (paragraphs 0063, 0047). 
Regarding claims 16 and 24-26, the non-naturally occurring or engineered composition comprising a C2c2 loci effector protein (which may be catalytically active, or alternatively catalytically inactive) and one or more nucleic acid components is utilized to modify eukaryotic or plant cells (see paragraphs 0017; 0160).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 15-16, 24-26 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0121693 – cited on IDS) in view Smargon et al. (Mol. Cell, February 2017 – cited herein) and Severinov et al. (WO 2016/205764 – cited on IDS).
Liu et al. teach systems/compositions for the targeted editing of nucleotides, by editing a single nucleotide site within a genome (See paragraph 0012).  Said method includes fusing dCas9 to a cytidine deaminase for site-directed editing of a nucleotide, preferably wherein the deaminase is fused to the N-terminus of the dCas9 via a linker such as (GGGGS)n (See paragraphs 0024-0026).  Said system utilizes a gRNA to target specific nucleotides (usually DNA given Cas9 is a Class 2, DNA binding nuclease) – See paragraph 0031.  
Regarding claims 1-2 and 5, a fusion protein comprising a nickase or dead Cas9 enzyme fused to a cytidine deaminase, which forms a complex with a gRNA for site-specific target sequence editing – See claims 1, 26-28.
Said cytidine deaminase activity, such as that of truncated AID, has increased activity (See Example 1) or has site-directed mutations in APOBEC1 relative to wild-type (paragraphs 0452-0454, claims 10-11, Figure 68). In addition, the fusion comprises an NLS signal (See claim 27).  Finally, said fusion protein composition with gRNA is targeted to non-human or human eukaryotic cells (See claims 27-28; and Examples 10-11).
Liu et al., however, do not teach wherein the nuclease of the system is one that targets and binds to RNA for editing of RNA nucleotides, such as a Cas13 RNA nuclease.
 Smargon et al. the characterization isolation and a Cas13b RNA nuclease from two different species, Bergeyella zoochelcum and Prevotella buccae.  They specifically teach (See p. 625, last sentence to p. 628):
As with previously characterized class 2 CRISPR-Cas effectors, such as Cas9 and Cpf1, there is enormous potential to harness Cas13b for use as a molecular tool (Cong et al., 2013; Mali et al., 2013; Wright et al., 2016). A holistic understanding of the factors that affect target selection is essential to the success of any such tools, particularly those that target RNA, where secondary structure will likely impact activity. We therefore developed an E. coli essential gene screen to explore the targeting rules of Cas13b more fully. This E. coli screen offers several advantages by increasing the number of guides testable in a single experiment to explore how diverse spacer and flanking sequences may affect Cas13b activity. This screen revealed a double-sided PFS in VI-B systems, which may give insight into Cas13b protein-RNA interactions and could help improve specificity by expanding sequence targeting constraints (Ran et al., 2015). The characterization of Cas13b and other RNA-targeting CRISPR systems raises the prospect of a suite of precise and robust in vivo RNA manipulation tools for studying a wide range of biological processes (Abil and Zhao, 2015; Filipovska and Rackham, 2011; Mackay et al., 2011). The ability of Cas13b to process its own CRISPR array could be extended to multiplex transcriptome engineering. In addition, the VI-B functional long direct repeats could be altered to incorporate stem loops akin to the Cas9-SAM system (Konermann et al., 2015). Like Cas9 and Cpf1, Cas13a and Cas13b may be utilized for complementary applications in science and technology.

	Smargon et al. further teach which amino acids to change to render said Cas13b catalytically inactive, namely, R116A, H121A, R1177A and/or H1182A of Bergeyella zoochelcum (See p. 623, “Cas13b Shows Robust HEPN-Dependent Interference and Is Repressed by Cas27 Activity”).  They also teach Prevotella buccae Cas13b as well (See p. 625 and Figure 7).
	Severinov et al. teach the characterization of Cas13a RNA nuclease and its use in a RNA targeting/editing system.  It is specifically taught:
[0009] There exists a pressing need for alternative and robust systems and techniques for targeting nucleic acids or polynucleotides (e.g. DNA or RNA or any hybrid or derivative thereof) with a wide array of applications. This invention addresses this need and provides related advantages. Adding the novel DNA or RNA-targeting systems of the present application to the repertoire of genomic and epigenomic targeting technologies may transform the study and perturbation or editing of specific target sites through direct detection, analysis and manipulation. To utilize the DNA or RNA-targeting systems of the present application effectively for genomic or epigenomic targeting without deleterious effects, it is critical to understand aspects of engineering and optimization of these DNA or RNA targeting tools.

[0010] The Class 2 type VI effector protein C2c2 is a RNA-guided RNase that can be efficiently programmed to degrade ssRNA. C2c2 achieves RNA cleavage through conserved basic residues within its two HEPN domains, in contrast to the catalytic mechanisms of other known RNases found in CRISPR-Cas systems. Mutation of the HEPN domain, such as (e.g. alanine) substitution, of any of the four predicted HEPN domain catalytic residues converted C2c2 into an inactive programmable RNA-binding protein (dC2c2, analogous to dCas9).

[0011] The ability of dC2c2 to bind to specified sequences could be used in several aspects according to the invention to (i) bring effector modules to specific transcripts to modulate the function or translation, which could be used for large-scale screening, construction of synthetic regulatory circuits and other purposes; (ii) fluorescently tag specific RNAs to visualize their trafficking and/or localization; (iii) alter RNA localization through domains with affinity for specific subcellular compartments; and (iv) capture specific transcripts (through direct pull down of dC2c2 or use of dC2c2 to localize biotin ligase activity to specific transcripts) to enrich for proximal molecular partners, including RNAs and proteins.

	Said system utilizes gRNA to target a specific RNA nucleotide target site with the dCas13a/C2c2 – See paragraphs 00439-00441. 
Further taught is an RNA targeting system comprising two or more functional domains. In particular embodiments, the two or more functional domains are heterologous functional domains. In particular embodiments, the system comprises an adaptor protein which is a fusion protein comprising a functional domain, the fusion protein optionally comprising a linker between the adaptor protein and the functional domain. In particular embodiments, the linker includes a GlySer linker. Additionally or alternatively, one or more functional domains are attached to the RNA effector protein by way of a linker, optionally a GlySer linker. In particular embodiments, the one or more functional domains are attached to the RNA targeting enzyme through one or both of the HEPN domains (See paragraphs 00443-00446).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the dCas9 in the dCas9-cytidine deaminase + gRNA system of Liu et al., with the dCas13b or dCas13a as taught by Smargon et al. and Severinov et al. in order to expand the nucleotide editing capability of the base editors of Liu et al. because dCas9 is limited only to editing DNA.  One skilled in the art would be motivated to make such a substitution because as Smargon et al. teach, “As with previously characterized class 2 CRISPR-Cas effectors, such as Cas9 and Cpf1, there is enormous potential to harness Cas13b for use as a molecular tool (Cong et al., 2013; Mali et al., 2013; Wright et al., 2016).”; and “Like Cas9 and Cpf1, Cas13a and Cas13b may be utilized for complementary applications in science and technology.” (See last paragraph).  Thus, as noted, said Cas13b and Cas13a expands the nucleotide editing capability of CIRPSR/Cas systems to now edit RNA too.  This is echoed by Severinov et al. who teach “There exists a pressing need for alternative and robust systems and techniques for targeting nucleic acids or polynucleotides (e.g. DNA or RNA or any hybrid or derivative thereof) with a wide array of applications.” (See paragraph 0009).  One skilled in the art would have a reasonable expectation of success in substituting the dCas9 in the cytidine deaminase fusions of Liu et al. with a dCas13b or dCas13a because Smargon et al. and Severinov et al. teach both, e.g. which amino acids to substitute to render said Cas13b and Cas13a dead.

Reference of Interest – Not Relied Upon
	Maianti and Liu (US 2018/0179503 – cited herein) teach cytidine deaminase fusions with dCas9 or other DNA and RNA binding proteins such as RNA binding protein/nuclease C2c2/Cas13a (See paragraph 0009).  However, said reference does not find any support in the provisional applications for said RNA binding proteins like C2c2 and as such, said reference cannot be considered prior art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        06 October 2022